ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
ECC International, LLC                       )     ASBCA No. 60284
                                             )
Under Contract No. W912ER-10-C-0054          )

APPEARANCES FOR THE APPELLANT:                     R. Dale Holmes, Esq.
                                                   Michael H. Payne, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman PC
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Sarah L. Hinkle, Esq.
                                                   Kathryn G. Morris, Esq.
                                                   Geoffrey A. Mueller, Esq.
                                                   Matthew S. Tilghman, Esq.
                                                   James A. Wallace, Esq.
                                                    Engineer Trial Attorneys

                               ORDER OF DISMISSAL

      Appellant moves to dismiss the appeal with prejudice. The government does not
oppose. Accordingly, this appeal is dismissed from the Board's docket with prejudice.

      Dated: February 24, 2020




                                                 Admini rative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60284, Appeal ofECC International,
LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals